Title: To Thomas Jefferson from Lucy Ludwell Paradise, 27 February 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



My dear Sir
London Friday Febry. the 27th. 1789

I take up my pen in the stead of my Dear Dr. Bancrof who is very greatly hurried to acquaint your Excellency and Mr. Paradise that the meeting of all the Creditors was held at the Percy Street Coffee house on Thursday the 26th. Inst. Great difficulties arose, but when they found I should bind myself to pay them in case of the death of Mr. P. by a deed they seemed more composed. I was not there, as Dr. Bancroft does all the business for me. As soon as the deed is signed by me which will be in about a month Mr. P. may come with safety but not before. The Doctor desired me to write to you and tell you so. The Great obligations, I am under to your Excellency can never be effaced from my Mind, and until I have returned everyone as fully as you have heaped them upon me, I shall never be at rest. Tell Mr. P. not to be uneasy, but let him kneel down and thank his God that he has raised up to him and myself two such friends as your Excellency and the Doctor. My tears pour from my Eyes so that I can hardly continue to write. The Bell rings which obliges me to bid you adieu and to your Dear Children and Love to Mr. P. Compliments to all my Friends I am with Gratitude Your Excellencies much obliged Humbl. Servt and Frnd,

Lucy Paradise

